DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Specification and Drawings	
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

3.	The drawings and specification are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1, 2, and 3 of Figs. 1A and 1B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
claim 38.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 40 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The terms "high (in high cell concentration) and low (in low cell concentration)" in claims 40 and 42 respectively are relative terms which render the claims indefinite.  The terms "low/high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  ‘High’ and ‘low renders the concentration of cells in the cellular sample indefinite.
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 38, 39, 41, 43, 44, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over  Riley et al. (2007/0105231)-cited by applicant.
	As for claim 38, Riley in a method and apparatus for performing platelet measurement discloses/suggests the following:  a flow cytometer (Fig. 1 with paragraph 0027), comprising: a flow cell (Fig. 1: 20); an optical detection system optically coupled to the flow cell (paragraph 0062:  lines 4-5 with Fig. 1:  31-36);  and a non-transitory computer readable medium storing instructions that, when executed by a computing device, cause the computing device to (Fig. 1: system processor with paragraph 0058: demonstrating automation as well as control and analysis 
	Riley does not explicitly state changing the gain setting from the first gain setting to the second gain setting.  Nevertheless, Riley states that four of the light scattering parameters are collected at two gain settings (paragraph 0055: lines 1-2) wherein one is a prescribed low gain for RBCs and the other is a prescribed high gain for platelets (paragraph 0055:  lines 2-3).  And demonstrates four angles provided at two gains (Table I:  treating No. 5, 7, 9, and 11 as having a gain setting for RBCs and No. 6, 8, 10, 12 as having a different gain setting for platelets).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have change the gain setting from the first gain setting to the second gain setting in order to determine 12 parameters for discrimination of platelets from red blood cells in a blood sample.

As for claim 39, Riley discloses/suggests everything as above (see claim 38).  In addition, Riley discloses the second gain setting is greater than the first gain setting (paragraph 0055:  treating second gain setting as a high gain setting for platelets and first gain setting as low gain setting for RBCs).
claim 41, Riley discloses/suggests everything as above (see claim 38).  In addition, Riley discloses the second gain setting is less than the first gain setting (paragraph 0055:  treating second gain setting as a low gain setting for RBCs and first gain setting as high gain setting for platelets).
As for claim 43, Riley discloses/suggests everything as above (see claim 38).  In addition, Riley discloses/suggests the first and second gain settings comprise a photo diodes gain setting, a photo multiplier tubes (PMT) gain setting, or both (paragraph 0054: showing sensors are coupled via amplifier channels; paragraph 0048, 0050, 0053: demonstrating sensors are photodiode arrays and photomultiplier assembly).
	As for claim 44, Riley discloses/suggests everything as above (see claim 38).  In addition, Riley discloses the cellular sample is a blood sample (paragraph 0049: line 4).

		As for claim 45, Riley discloses/suggests everything as above (see claim 44).  In addition, Riley discloses the first gain setting is higher than the second gain setting, and wherein platelets are detected at the first gain setting and red blood cells (RBCs) are detected at the second gain setting (paragraph 0055: treating second gain setting as a low gain setting for RBCs and first gain setting as high gain setting for platelets).
 11.	Claims 40 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Riley et al. (2007/0105231)-cited by applicant in view of Sharpe et al. (2014/0309782)-cited by applicant.
As for claims 40 and 42, Riley discloses/suggests everything as above (see claims 39 and 41).  Riley is silent concerning the second gain setting is to account for the cellular sample claim 40) or a low cell concentration (claim 42).  Nevertheless, the examiner takes official notice that it is well known in the art that platelets have a much lower population than red blood cells in blood.  In addition, the examiner takes official notice that it is well known in the art to raise the gain when detecting low intensity signals which at least suggests a lower concentration of cells would create lower signals thereby necessitating a raise in gain.  As well Sharpe in an operatorless particle processing systems and methods teaches to adjust gain in order to have populations in a desired location (paragraph 0107).  
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second gain setting  account for the cellular sample having a high cell concentration (claim 40) by having both the first and second gain setting adjusted such as both are relatively lower to account for a high cell concentration in order to prevent saturation of the photodetectors due to larger signals from having more cells as well as to adjust both gain settings in order to have populations of platelets and RBCs of a high cell concentration be in proper desired locations in a histogram that differentiates RBC and platelet populations in a blood sample under investigation.
In addition, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second gain setting account for the cellular sample having a low cell concentration (claim 42) in order to account for the low population of platelets in a typical blood sample as well as to adjust both gain settings in order to have populations of platelets and RBCs of a low cell concentration be in proper desired locations in a histogram that differentiates RBC and platelet populations in a blood sample under investigation.
	Claims 46-49 are rejected under 35 U.S.C. 103 as being unpatentable over Riley et al. (2007/0105231)-cited by applicant in view of Sharpe et al. (2014/0309782)-cited by applicant and Miers (5,872,627)-cited by applicant and Desjonqueres (2003/0048433)-cited by applicant.
As for claims 46-49, Riley discloses/suggests everything as above (see claim 38).  He is silent concerning wherein detecting optical signals at the first gain setting is for the same duration as detecting optical signals at the second gain setting (claim 46); wherein detecting optical signals at the first gain setting is for a different duration than detecting optical signals at the second gain setting (claim 47); wherein detecting optical signals at the first and second gain settings is for a duration independently selected from 0.1 to 10 seconds (claim 48); wherein detecting optical signals at the first and second gain settings is for a duration independently selected from 0.5 to 5 seconds (claim 49).
Nevertheless, Riley does state that platelets maybe discriminated from RBCs by the duration of the scattered light (paragraph 0010).  The examiner takes official notice that sampling rates are well known in the art to control the amount of signals being collected.  As well Sharpe in an operatorless particle processing systems and methods teaches adjustment to control event rate as well as the adjustment of gating (paragraph 0107) and that there are a few seconds of data collection with regards to an event rate (paragraph 0148).  And Miers in a method and apparatus for detecting scattered light in an analytical instrument teaches that a valid cell event has a pulse width between 2-80 microseconds (col. 45, lines 59-67 and col. 46, lines 1-4).  And Desjonqueres in a cytometer signal processing system and method teaches that sampling rating is related to the size of particles (paragraph 0021).
claim 46) in order to be able to at least to determine if an event detected is a valid cell event by detecting for at least 80 microseconds as well as to have a sampling rate enough to determine an event rates comprising platelets and RBCs as well as to have a duration to at least to include both RBCs and platelets with regards to determining if either scattering event is either by an RBC or a platelet such as having a sampling rate be related to the size of an RBC to thereby include both RBCs and platelets for discrimination for RBCs are larger than platelets.
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have detecting optical signals at the first gain setting be for a different duration than detecting optical signals at the second gain setting (claim 47) in order to differentiate RBCs from platelets from the duration of scattered light as well sampling rate would be different for sampling rate is related to the size of particles wherein RBCs are larger than platelets.
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to have detecting optical signals at the first and second gain settings be for a duration independently selected from 0.1 to 10 seconds (claim 48); wherein detecting optical signals at the first and second gain settings be for a duration independently selected from 0.5 to 5 seconds (claim 49) for event rates such as with regards to platelets and RBCs constitute data collection of a few seconds.  As well with regards to sampling rates and/or gating intervals being from .1 to 10 seconds/.5 to 5 seconds, it would have been obvious to one of ordinary skill in the art before the 
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  please refer to attached PTO-892.
14.	Several facts have been relied upon from the personal knowledge of the examiner about which the examiner took Official Notice. Applicant must seasonably challenge well known statements and statements based on personal knowledge when they are made by the Board of Patent Appeals and Interferences. In re Selmi, 156 F.2d 96, 70 USPQ 197 (CCPA 1946); In re Fischer, 125 F.2d 725, 52 USPQ 473 (CCPA 1942). See also In re Boon, 439 F.2d 724, 169 USPQ 231 (CCPA 1971) (a challenge to the taking of judicial notice must contain adequate information or argument to create on its face a reasonable doubt regarding the circumstances justifying the judicial notice). If applicant does not seasonably traverse the well-known statement during examination, then the object of the well known statement is taken to be admitted prior art. In re Chevenard, 139 F.2d 71, 60 USPQ 239 (CCPA 1943). A seasonable challenge constitutes a demand for evidence made as soon as practicable during prosecution. Thus, applicant is charged with rebutting the well-known statement in the next reply after the Office action in which the well known statement was made.  

Fax/Telephone Numbers
If the applicant wishes to send a fax dealing with either a proposed amendment or a discussion with a phone interview, then the fax should:
	1) Contain either a statement “DRAFT” or “PROPOSED AMENDMENT” on the fax cover sheet; and
	2) Should be unsigned by the attorney or agent.  

This will ensure that it will not be entered into the case and will be forwarded to the examiner as quickly as possible.
Papers related to the application may be submitted to Group 2800 by fax transmission.  The fax phone number for Patent Technology Center 2800 is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gordon J. Stock, Jr. whose telephone number is (571) 272-2431.
The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 6:30 p.m.                                                                                                                                                     
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Tarifur Chowdhury, can be reached at 571-272-2287. 
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system.  Status information for published applications 


/GORDON J STOCK JR/
Primary Examiner, Art Unit 2886